DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 7 February 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 6 and 16 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claims 1 - 20 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 1- 20 has been withdrawn-in-part.
Some 112(b) Rejections have been maintained, see below, where no specific argument has been provided.
Applicant's arguments with respect to the 112(a) Rejections have been fully considered but they are not persuasive. No specific arguments have been provided regarding the previous 112(a) Rejections. See the updated 112(a) Rejections below.
Applicant's arguments with respect to the Prior Art Rejections have been fully considered but they are not persuasive.
Regarding Claims 1, 11, and 20, Applicant argues Eisnor does not relate nor mention membrane integrity. Examiner respectfully disagrees. 
Applicant does not expressly define what “membrane integrity” is (see 112(a) Rejection below). Applicant does disclose an instantaneous membrane integrity according to the equation on [0040] of the filed specification. Eisnor discloses the same equation on Page 111. As best understood, Eisner therefore teaches applicant’s “membrane integrity”.

Claim Objections
Applicant is advised that should Claim 1 be found allowable, Claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 15, and 17 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding Claim 1, the claim recites “a memory device that stores instructions, that when executed by the processor, cause the system to: … identify a log removal algorithm for calculating membrane integrity using received data from the at least one sensor corresponding to system attributes”. First, the specification fails to describe the  log removal algorithm used for calculating membrane integrity as log removal algorithms are disclosed to calculate a log removal value [0042 – 0047] not a “membrane integrity”. Second, the specification fails to describe how the processor/memory identifies the algorithm. What is the difference between using an algorithm programmed in memory vs identifying an algorithm? The limitation seems to imply multiple algorithms, which are not disclosed, to be in memory and the processor somehow determines/identifies the appropriate algorithm from multiple algorithms. Third, the specification fails to describe the calculated membrane integrity. The same can be said with respect to Claims 11 and 20.
Regarding Claims 7 and 17, Claim 1 recites “a log removal algorithm for calculating a membrane integrity using received data from at least one sensor corresponding to system attributes”. The specification discloses using the log removal algorithm with turbidity/particle counts and not with “sample frequency, flow rate, purification apparatus type, measured upstream water attributes, and membrane integrity”. As such, the claim now incorporates NEW MATTER. 

Claims dependent upon rejected claims are therefore rejected as well.

Claims 1 – 5, 7 – 15, and 17 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the claim recites “a memory device that stores instructions, that when executed by the processor, cause the system to: … identify a log removal algorithm for calculating membrane integrity using received data from the at least one sensor corresponding to system attributes”. First, the specification fails to describe the  log removal algorithm used for calculating membrane integrity as log removal algorithms are disclosed to calculate a log removal value [0042 – 0047] not a “membrane integrity”. Second, the specification fails to describe how the processor/memory identifies the algorithm. What is the difference between using an algorithm programmed in memory vs identifying an algorithm? The limitation seems to imply multiple algorithms, which are not disclosed, to be in memory and the processor somehow determines/identifies the appropriate algorithm from multiple algorithms. Third, the specification fails to describe Claims 11 and 20. 
Regarding Claims 7 and 17, Claim 1 recites “a log removal algorithm for calculating a membrane integrity using received data from at least one sensor corresponding to system attributes”. The specification discloses using the log removal algorithm with turbidity/particle counts and not with “sample frequency, flow rate, purification apparatus type, measured upstream water attributes, and membrane integrity”
Turning to the Wands factors, not guidance is provided by the applicant regarding the above issues, no examples are provided, and the Examiner has not located examples in the prior art.
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims dependent upon rejected claims are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 7 – 15, and 17 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claims 1, 11, and 20, the claims recite “purification apparatus” and “membrane integrity”. It is unclear as to if the “membrane” is the “purification apparatus” or a part of the purification apparatus, thus rendering the claim indefinite.
Regarding Claims 1, 11, and 20, the claims recite “system attributes”. It is unclear as to what an “attribute” of the “system” is and further what the metes and bounds of a “system attribute” is, thus rendering the claim indefinite. 
Regarding Claims 1, 11, and 20, the claim recites “at least one sensor”. It is unclear as to if this “sensor” is one of the claimed analyzers or some other device, thus rendering the claims indefinite.
Regarding Claim 2 and 12, the claims recite a “high-sensitivity turbidimeter”. It is unclear at what point a turbidimeter can be considered as having a “high-sensitivity” thus rendering the claim indefinite.
Regarding Claims 5 and 15, the claims recite “the purification apparatus comprises a membrane”. It is unclear as to if this membrane is the same as the membrane whose integrity is calculated in Claim 1 and 11 respectively, or if a different membrane is being recited, thus rendering the claim indefinite. 
Regarding Claim 9, the claim recites “measured upstream water attributes”. It is unclear as to the metes and bounds of an “measured upstream water attribute” and what exactly an “attribute” is, thus rendering the claim indefinite.
Claims dependent upon rejected claims are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 15, and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over John D. Eisnor, Kevin C. O'Leary, Graham A. Gagnon; Evaluation of Particle Removal at Water Treatment Plants in Nova Scotia. Water Quality Research Journal 1 February 2001; 36 (1): 105–119. doi: https://doi.org/10.2166/wqrj.2001.007, in view of Dressler et al. (US 2016/0231296), in further view of Kent (US 2015/0000378)
Regarding Claim 1, as best understood, Eisnor discloses a system, comprising: at least two water analyzers (particle counters/turbidimeters) (pg 109), wherein at least one of the at least two water analyzers is positioned upstream (raw water intake) of a purification apparatus (filter) and wherein at least another of the at least two water analyzers is positioned downstream of the purification apparatus (effluent) (pg 109); at least one processor (inherently present in a laptop) (pg 109); and a memory device that stores instructions that, when executed by the processor (inherently present in a laptop) (pg 109), cause the system to: receive water analysis data from the at least two water analyzers (via Aqua View+), wherein the water analysis data comprises information related to membrane integrity (turbidity and particle count) (pg 110); utilize a log removal algorithm (pg 111) for calculating a membrane integrity using received data from at least one sensor corresponding to system attributes (pg 110 - 111), and 
Eisnor fails to expressly disclose performing an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system.
Examiner takes Official Notice it is common knowledge in the art to shut down a water treatment system when the filter has degraded to allow for filter replacement.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to shut down the system in response to the identified degradation for the benefit of replacing the filter to ensure impurities in the water continue to be filtered by the system
Nevertheless, Eisnor fails to expressly disclose identifying the log removal algorithm.
Dressler teaches identifying an algorithm (evaluation algorithm) using received data corresponding to system attributes (identification of device according to RFID) [0018, 0088].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to identify the log algorithm for calculating the membrane activity using received data from at least one sensor corresponding to system attributes e.g. identification of type of water analyzer/purification apparatus type for the benefit of ensuring correct protocols are used only with the appropriate analyzer/filter pair, as taught by Dressler [0018], thus ensuring accurate results.

Kent teaches at least one upstream sensor (10a, 10b) and at least one downstream sensor (8) are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location for the benefit of performing calculations to represent an analysis occurring at the same point in time, as taught by Kent.
Regarding Claim 11, as best understood, Eisnor discloses a method, comprising: receiving water analysis data (via Aqua View+) from the at least two water analyzers (particle counters/turbidimeters) (pg 109 – 110), wherein the water analysis data comprises information related to membrane integrity (turbidity and particle count) (pg 110); utilizing a log removal algorithm (pg 111) for calculating a membrane integrity using received data from at least one sensor corresponding to system attributes (pg 110 - 111); and calculating, using an algorithm, the membrane integrity based upon the received water analysis data (log removal) (pg 110), wherein at least one of the at least two water analyzers is positioned upstream (raw water intake) of a purification 
Eisnor fails to expressly disclose performing an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system.
Examiner takes Official Notice it is common knowledge in the art to shut down a water treatment system when the filter has degraded to allow for filter replacement.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to shut down the system in response to the identified degradation for the benefit of replacing the filter to ensure impurities in the water continue to be filtered by the system
Nevertheless, Eisnor fails to expressly disclose identifying the log removal algorithm.
Dressler teaches identifying an algorithm (evaluation algorithm) using received data corresponding to system attributes (identification of device according to RFID) [0018, 0088].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to identify the log algorithm for calculating the membrane activity using received data from at least one sensor corresponding to system attributes e.g. identification of type of water analyzer/purification apparatus type for the benefit of ensuring correct protocols are used only with the appropriate analyzer/filter pair, as taught by Dressler [0018], thus ensuring accurate results.

Kent teaches at least one upstream sensor (10a, 10b) and at least one downstream sensor (8) are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location for the benefit of performing calculations to represent an analysis occurring at the same point in time, as taught by Kent.
Regarding Claims 2 and 12, as best understood, Eisnor discloses at least one of the at least two water analyzers comprises a high-sensitivity turbidimeter (turbidimeter) (pg 109).
Regarding Claim 3 and 13, as best understood, Eisnor discloses the water analysis data comprises at least one measurement of turbidity (pg 109 – 110).
Regarding Claims 4 and 14, as best understood, Eisnor discloses identifying, based upon the calculated membrane integrity, degradation of the purification apparatus (pg 114 - 115).
Regarding Claims 5 and 15, as best understood, Eisnor discloses degradation comprises a filter breach (pg 114 – 115).

Examiner takes Official Notice it is common knowledge in the art to utilize membranes as filters in water purification.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize a membrane as Eisnor’s filter for the benefit of evaluating the membrane’s performance, known in the art as being used in water purification systems. 
Regarding Claims 8 and 18, as best understood, Eisnor discloses the water analysis data is time-synced between the at least two water analyzers (occurs at the same time and over the same time period) (pg 109 – 110) (Figures 4, 5).
Regarding Claim 9, as best understood, Dressler teaches the system attribute comprises an apparatus type [0018, 0088].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Eisnor by having one of the system attributes be purification apparatus type for the benefit of ensuring correct protocols are used only with the appropriate analyzer/filter pair, as taught by Dressler [0018], thus ensuring accurate results.
Regarding Claims 10 and 19, as best understood, Eisnor discloses the algorithm comprises identifying a relationship of the water analysis data and the log removal from the at least two water analyzers (pg 109 – 111).
Regarding Claim 20, as best understood, Eisnor discloses an apparatus, comprising: at least one water purification apparatus (filter) (pg 109); at least two water analyzers (particle counters/turbidimeters) (pg 109), wherein at least one of the at least 
Eisnor fails to expressly disclose performing an action in response to the identified degradation, wherein the action comprises at least one of: shunting flow, notifying a user of the degradation, and shutting down the system.
Examiner takes Official Notice it is common knowledge in the art to shut down a water treatment system when the filter has degraded to allow for filter replacement.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to shut down the system in response to the identified degradation for the benefit of replacing the filter to ensure impurities in the water continue to be filtered by the system
Nevertheless, Eisnor fails to expressly disclose identifying the log removal algorithm.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to identify the log algorithm for calculating the membrane activity using received data from at least one sensor corresponding to system attributes e.g. identification of type of water analyzer/purification apparatus type for the benefit of ensuring correct protocols are used only with the appropriate analyzer/filter pair, as taught by Dressler [0018], thus ensuring accurate results.
Nevertheless, the combination fails to expressly disclose one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location.
Kent teaches at least one upstream sensor (10a, 10b) and at least one downstream sensor (8) are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location [0022].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that one of the at least one upstream water analyzer and one of the at least one downstream water analyzer are time-synchronized based upon a time for a sample to travel from an upstream location to a downstream location for the benefit of performing calculations to represent an analysis occurring at the same point in time, as taught by Kent.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over John D. Eisnor, Kevin C. O'Leary, Graham A. Gagnon; Evaluation of Particle Removal at Water Treatment Plants in Nova Scotia. Water Quality Research Journal 1 February 2001; 36 (1): 105–119. doi: https://doi.org/10.2166/wqrj.2001.007, in view of Dressler et al. (US 2016/0231296), in further view of Kent (US 2015/0000378), in further view of Armgart et al. (US 2017/0189858).
Regarding Claims 7 and 17, as best understood, the combination fails to expressly disclose predicting, based upon at least one time derivative, a degradation of the membrane integrity of the purification apparatus.
Armgart teaches predicting, based upon at least one time derivative, a degradation of the membrane integrity of the purification apparatus (predicting integrity for the filter is determined [0045] where degradation would be any integrity which is selected as not acceptable).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include predicting, based upon at least one time derivative, a degradation of the membrane integrity of the purification apparatus for the benefit of evaluating the purification apparatus, as taught by Armgart [0045].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856